MARSHALL, C. J.
1. Section 286, General Code, imposes an advisory duty upon the attorney general in regard to the recovery of public money illegally expended by any political subdivision of the state, and where such expenditures are not made from the state treasury.
2. Where such expenditures are made by a board of education of a city, the primary official duty and responsibility rests upon the city solicitor or director of law, and a failure to discharge that duty and a failure by him to co-operate with the attorney general, resulting in an adverse judgment, does not destroy the jurisdiction of the court, or render the judgment void.
3.Where the court rendering judgment has jurisdiction of the subjectmatter of the action and of the parties, and fraud has not intervened, and the judgment is voluntarily paid By satisfied, such payment puts an end to the controversy, and takes away from the defendant the right to appeal or prosecute error or even to move for vacation of judgment.'
Judgment reversed.
Allen, Kinkade and Robinson, "JJ., concur.